Braucher, J.
(dissenting, with whom Reardon and Quir-
ico, JJ., join). For the reasons stated in our dissenting opinion in Commonwealth v. Capri Enterprises, Inc., ante, 179, we do not agree that G. L. c. 272, §§ 28A and 32, are totally unconstitutional and unenforceable. This case is presented in a form which makes blanket condemnation of the statute even less appropriate than it is in the other cases. The exhibitor here obtained an injunction against prosecution for future crimes. Compare P. B. I. C. Inc. v. District Atty. of Suffolk County, 357 Mass. 770 (1970). Any lack of specificity in the statute and our past decisions can be fully remedied by granting the declaratory relief sought. We should proceed to decide the case, applying the standard of Miller v. California, 413 U. S. 15 (1973). Compare G. L. c. 272, §§ 28B-28H, relating to books.
We have examined the subsidiary findings made by the trial judge with respect to each of the three motion picture films which are the subject of this case. As to each, we conclude that exhibition in a public theatre could constitutionally be punished under G. L. c. 272, § 32, as we would construe it. We would therefore so declare and deny injunctive relief.